[federalsignalsecondamend001.jpg]
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second Amendment”) is entered
into as of December 20, 2018, by and among FEDERAL SIGNAL CORPORATION, a
Delaware corporation (“US Borrower”), FST CANADA INC., an Ontario corporation
(“Non-US-Borrower” and collectively with U.S. Borrower, the “Borrowers” and each
a “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders (“Administrative Agent”)
and the Lenders party hereto (the “Lenders”). RECITALS: A. The Lenders made
loans and certain other financial accommodations to the Borrowers as evidenced
by that certain Amended and Restated Credit Agreement dated as of January 27,
2016, by and among the US Borrower, certain Foreign Subsidiaries of US Borrower
from time to time parties thereto as Non-US Borrowers, the Administrative Agent
and the Lenders party thereto (as heretofore amended, restated, modified or
supplemented, the “Existing Credit Agreement”). B. The Non-US Borrower became a
party to the Existing Credit Agreement and assumed all of the obligations and
liabilities of a Non-US Borrower thereunder pursuant to that certain Notice of
Non- US Borrower and Assumption Agreement dated as of May 27, 2016, made by the
Non-US Borrower in favor of the Administrative Agent and the Lenders party to
the Existing Credit Agreement. C. Borrowers hereby request and the
Administrative Agent and the Lenders hereby agree, subject to the terms and
conditions hereof, to amend the Existing Credit Agreement. NOW, THEREFORE, in
consideration of the foregoing Recitals, which are hereby incorporated into this
Second Amendment and made a part hereof, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows: 1. Incorporation of Recitals. Borrowers hereby
represent and warrant to the Lenders that the foregoing recitals are: (a) true
and correct, and (b) an integral part of this Second Amendment. Borrowers and
the Lenders hereby agree that all of the Recitals in this Second Amendment are
hereby incorporated into and made a part hereof. 2. Capitalized Terms. Except as
otherwise defined in this Second Amendment, each capitalized term used herein
shall have the same meaning as that ascribed to it in the Existing Credit
Agreement, and such definitions shall be incorporated herein by reference, as if
fully set forth herein. 3. Amendment to Existing Credit Agreement. A. Section
1.3(b) of the Existing Credit Agreement is hereby amended by adding the
following sentence immediately following the last sentence thereto: For the
avoidance of doubt, (i) notwithstanding any change in GAAP after the Closing
Date that would require lease obligations that would be treated as Operating
Leases as of the Closing Date to be classified and accounted for as capital
leases or otherwise reflected on Credit Parties’ and their Subsidiaries’
consolidated balance sheet, such obligations shall continue to be treated as
Operating Leases and (ii) any lease that was entered into after the date of this
Agreement that would have been considered an Operating Lease under GAAP in
effect as of the Closing Date shall be treated as an Operating Lease for all
purposes under this Agreement and the other Loan Documents.
US_ACTIVE-142030594.2



--------------------------------------------------------------------------------



 
[federalsignalsecondamend002.jpg]
4. Representations, Warranties and Covenants. Each Borrower hereby represents
and warrants to Administrative Agent and the Lenders as of the date hereof as
follows: A. no Default or Event of Default has occurred and is continuing under
the Existing Credit Agreement or any other Loan Document; B. the representations
and warranties of such Borrower in the Existing Credit Agreement and each Loan
Document are true and correct in all material respects as of the date hereof,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects, on and as of the date hereof as
with the same effect as if made on and as of the date hereof (except for any
such representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty made only as of an earlier date that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date); and C. this
Second Amendment has been duly authorized, executed and delivered on behalf of
such Borrower and this Second Amendment constitutes the legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency or laws
affecting creditor’s rights generally and by general principles of equity. 5.
Conditions Precedent. The obligation of Administrative Agent and the Lenders to
enter into this Second Amendment is subject to each Borrower and each Credit
Party entering into, executing and delivering to Administrative Agent a fully
executed original of this Second Amendment. 6. Waiver of Claims. Each Borrower
hereby acknowledges, agrees and affirms that it currently possesses no claims,
defenses, offsets, recoupment or counterclaims of any kind or nature against or
with respect to the enforcement of the Existing Credit Agreement or any Loan
Document or any amendments thereto (collectively, the “Claims”), nor does such
Borrower now have Knowledge of any facts that would or might give rise to any
Claims. If facts now exist which would or could give rise to any Claim against
or with respect to the enforcement of the Existing Credit Agreement or any Loan
Document, as amended hereby, each Borrower hereby unconditionally, irrevocably
and unequivocally waives to the extent permitted by applicable law and fully
releases any and all such Claims as if such Claims were the subject of a lawsuit
(other than the defense of payment in full), adjudicated to final judgment from
which no appeal could be taken and therein dismissed with prejudice. 7.
Ratification of Existing Credit Documents. From and after the date hereof, the
Existing Credit Agreement and the Loan Documents shall be deemed to be amended
and modified as provided herein, and, except as so amended and modified, the
Existing Credit Agreement and the Loan Documents shall continue in full force
and effect and the Existing Credit Agreement and the applicable provisions of
this Second Amendment shall be read, taken and construed as one and the same
instrument. Each Borrower hereby remakes, ratifies and reaffirms all of its
Obligations under the terms of the Existing Credit Agreement and the Loan
Documents and any other document to which it is a party evidencing, creating or
securing the Loans, as of the date hereof after giving effect to the amendments
contained herein including, without limitation, the granting of a security
interest thereunder. On and after the date hereof, the term “Credit Agreement”
used in any document evidencing the Loans shall mean the Existing Credit
Agreement as amended hereby. Nothing in this Second Amendment shall constitute a
waiver or relinquishment of (a) any Default or Event of Default under any of the
Loan Documents, (b) any of the agreements, terms or conditions contained in any
of the Loan Documents, (c) any rights or remedies of the - 2 -



--------------------------------------------------------------------------------



 
[federalsignalsecondamend003.jpg]
Administrative Agent or any Lender with respect to the Loan Documents, or (d)
the rights of the Administrative Agent or any Lender to collect the full amounts
owing to them under the Loan Documents. 8. Representation by Counsel. Each
Borrower hereby represents that it has been represented by competent counsel of
its choice in the negotiation and execution of this Second Amendment; that it
has read and fully understands the terms hereof, that such party and its counsel
have been afforded an opportunity to review, negotiate and modify the terms of
this Second Amendment, and that it intends to be bound hereby. 9. Third Party
Beneficiary; Consents. Each Borrower hereby represents that this Second
Amendment does not violate any provision of any instrument, document, contract
or agreement to which such party is a party, or such Borrower hereby represents
that it has obtained all requisite consents under those third party instruments
prior to entering into this Second Amendment. 10. Counterparts. This Second
Amendment may be executed in any number of counterparts, and by the different
parties hereto and thereto on the same or separate counterparts, each of which,
when so executed and delivered, shall be deemed to be an original; all the
counterparts for this Second Amendment shall together constitute one and the
same agreement. Delivery of a counterpart to this Second Amendment by facsimile
or electronic transmission shall constitute delivery of an original counterpart
hereto. 11. Governing Law. This Second Amendment and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Second Amendment or any Loan Document
(except, as to any Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of Illinois. 12. Submission to
Jurisdiction. Each of the parties hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, arising out of or in any way relating to this Second Amendment or any
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of Illinois sitting in Cook County, and of the
United States District Court of the Northern District of Illinois, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Illinois State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. 13. Waiver of Venue. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Second
Amendment or any Loan Document in any court referred to in Section 12. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. 14. Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 12.1 of the Existing Credit Agreement. Nothing in this Second
Amendment will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. - 3 -



--------------------------------------------------------------------------------



 
[federalsignalsecondamend004.jpg]
15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECOND AMENDMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECOND AMENDMENT AND THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK. - 4 -



--------------------------------------------------------------------------------



 
[federalsignalsecondamend005.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment dated
as of the date first written above. BORROWERS: FEDERAL SIGNAL CORPORATION, as US
Borrower By: __/s/ Jennifer L. Sherman_______ Name: Jennifer L. Sherman Title:
President and Chief Executive Officer By: ___/s/ Svetlana Vinokur__________
Name: Svetlana Vinokur Title: Vice President, Treasurer and Corporate
Development FST CANADA INC., as Non-US Borrower By: ___/s/ Svetlana
Vinokur__________ Name: Svetlana Vinokur Title: Vice President and Treasurer
[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend006.jpg]
ADMINISTRATIVE AGENT, SWINGLINE LENDER, ISSUING LENDER AND LENDER: WELLS FARGO
BANK, NATIONAL ASSOCIATION By: __/s/ Brett Rausch_________________ Name: Brett
Rausch Title: Senior Vice President [Signature Page to Second Amendment to
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend007.jpg]
OTHER LENDERS: JPMORGAN CHASE BANK, N.A. By: __/s/ Jonathan M. Deck____ Name:
Jonathan M. Deck Title: Authorized Officer [Signature Page to Second Amendment
to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend008.jpg]
LENDER: JPMORGAN CHASE BANK, N.A., TORONTO BRANCH By: ____/s/ Michael N.
Tam______ Name: Michael N. Tam Title: Senior Vice President [Signature Page to
Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend009.jpg]
LENDER: KEYBANK NATIONAL ASSOCIATION By: ___/s/ Marcel Fournier______ Name:
Marcel Fournier Title: Senior Vice President [Signature Page to Second Amendment
to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend010.jpg]
LENDER: SUNTRUST BANK By: __/s/ Lisa Garling____ Name: Lisa Garling Title:
Director [Signature Page to Second Amendment to Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[federalsignalsecondamend011.jpg]
LENDER: PNC BANK, NATIONAL ASSOCIATION By: __/s/ Brandon S. Norder_____ Name:
Brandon S. Norder Title: Senior Vice President [Signature Page to Second
Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 